DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the preliminary amendment received on 4/8/2021. Claims 19-21 are pending in this application. Claims 1-18 are canceled. 	
Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
In par. 1 of the specification: insert US Patent No. 11,004,782. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2013/0069241) in view of Ziglioli (US 2017/0338170).
Re claim 19, Lin teaches, Figs. 6a-6j & 8, [0059-0069], a method for manufacturing a semiconductor device, comprising:
-preparing a support substrate (carrier 170); 
-forming an internal electrode (176, 180) including a wiring layer (176) and a columnar portion (portion at 176, 180), the wiring layer (176) having a wiring layer front surface (front) and a wiring layer back surface (rear) that face opposite from each other in a thickness direction, the wiring layer back surface facing the support substrate (170), the columnar portion (portion at 176, 180) protruding from the wiring layer front surface; 
-conductively bonding a semiconductor element (124) to the wiring layer; 
-forming a sealing resin (188) to cover the semiconductor element (124) and the wiring layer front surface; 
-removing the support substrate (170); and 
-forming an exposed side surface of the columnar portion, the exposed side surface facing in a first direction orthogonal to the thickness direction and being exposed from the sealing resin (e.g. part of 180 exposed from 209, Fig. 8). 

    PNG
    media_image1.png
    297
    548
    media_image1.png
    Greyscale

Lin does not teaches forming an external electrode to cover the exposed side surface.
Ziglioli teaches forming an external electrode (140) to cover the exposed side surface (Fig. 1A).
As taught by Ziglioli, one of ordinary skill in the art would utilize/modify the above teaching and incorporate into Lin’s teaching to obtain an external electrode covering the exposed side surface as claimed, because it aids in facilitating external connection to other device or board. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Ziglioli in combination Lin due to above reason. 
Re claims 20 & 21, Lin teaches the internal electrode (176, 180) is formed by electrolytic plating & by electroless plating [0061, 0063]. 
4.	Claim(s) 19 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ziglioli in view of Lin. 
Re claim 19, Ziglioli teaches, Figs. 1A & 3A-3E, [0022-0031], a method for manufacturing a semiconductor device, comprising:
-forming an internal electrode (110, 132) including a wiring layer (132) and a columnar portion (110), the wiring layer (132) having a wiring layer front surface (front) and a wiring layer back surface (rear) that face opposite from each other in a thickness direction, the columnar portion (110) protruding from the wiring layer front surface; 
-conductively bonding a semiconductor element (120) to the wiring layer (132); 
-forming a sealing resin (130) to cover the semiconductor element (120) and the wiring layer front surface; 
-forming an exposed side surface of the columnar portion (110), the exposed side surface facing in a first direction orthogonal to the thickness direction and being exposed from the sealing resin (130); and 
-forming an external electrode (140) to cover the exposed side surface. 

    PNG
    media_image2.png
    273
    506
    media_image2.png
    Greyscale

Ziglioli does not teach preparing a support substrate, the wiring back surface facing the support substrate & removing the support substrate. 
Lin teaches preparing a support substrate (temporary substrate/carrier 170), the wiring back surface (of 176) facing the support substrate (170) & removing the support substrate (170) [0059, 0067] (Figs. 6a-h). 
As taught Lin, one of ordinary skill in the art would utilize the above teaching to obtain a support substrate, the wiring back surface facing the support substrate & removing the support substrate as claimed, because a temporary substrate/carrier is known and widely used in the art during manufacturing semiconductor devices. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Lin combination Ziglioli due to above reason. 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        7/28/22